Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-9  are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 10574565 or claims 1-18 of Patent number 10587497 or claims 1-6 of the patent number 10581722 in view of  Nam ( 2016/0157218).
 . Although the claims at issue are not identical, they are not patentably distinct from each other because applicant's claims 1-9  broaden the scope of the claims 1-7  of U.S. Patent No. 10574565 or claims 1-18 of Patent number 10587497 or claims 1-6 of the patent number 10581722  by eliminating  “ sensing channel” from the claims of patent number 10587497 or “ a first base station power control command” from the claims of the patent number 15/659,584.  . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 
      For Claims 1-9, the claims 1-7  of U.S. Patent No. 10574565 or claims 1-18 of Patent number 10587497 or claims 1-6 of the patent number 10581722  discloses all the subject matter of the claimed invention with the exception of memory, processor and a non-transitory computer readable medium having executable codes in a communications network. Nam et al. from the same or similar fields of endeavor teaches a provision of the memory, processor and a non-transitory computer readable medium having executable codes ( See paragraphs 0014 and 0052). Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to use memory, processor and a non-transitory computer readable medium having executable codes as taught by Nam et al. in the communication network of the claims 1-7  of U.S. Patent No. 10574565 or claims 1-18 of Patent number 10587497 or claims 1-6 of the patent number 10581722  for the purpose of storing codes in the memory to execute the process by the processor. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



 4.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.   Claims 1-9 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/979,746 in view of Nam ( 2016/0157218). 
     Although the claims at issue are not identical, they are not patentably distinct from each other because Applicant's claims 1-9 broaden the scope of claims 1-10 of copending Application No. 16/979,746  by eliminating  “the first transmit receive point carried on the first carrier frequency”  from the claims . It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not need would be obvious to one skilled in the art.
      For Claims 1-9, the  claims 1-10 of copending Application No. 16/979,746  discloses all the subject matter of the claimed invention with the exception of memory, processor and a non-transitory computer readable medium having executable codes in a communications network. Nam et al. from the same or similar fields of endeavor teaches a provision of the memory, processor and a non-transitory computer readable medium having executable codes ( See paragraphs 0014 and 0052). Thus, it would 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
  Seo( 2014/0247743) is cited to show a system which is considered pertinent to the claimed invention.

7. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG T TON whose telephone number is (571)272-3171.  The examiner can normally be reached on Monday to Friday 5:30 AM to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANG T TON/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        /D.T.T/Primary Examiner, Art Unit 2476